By the Court,

Nelson, J.
Where a suit is commenced against an attorney qf this court by the filing and service of a declaration, he is not entitled to be served with notices of the subsequent proceedings in the cause, unless he has given notice to the plaintiff’s attorney of an intention on his part to defend in person. Such I hold to be a sound construction of the tenth general rule of this court, and the motion to set aside the proceedings for irregularity is accordingly denied, notwith standing the decision in The New York State Bank v. Wood, (10 Wendell, 594.) As, however, the defendant swears to merits, he is entitled to relief; and is accordingly allowed to come in- and defend. The judgment and execution to stand as surety, and the costs of this motion to abide the event of the suit.